The opinion of the court was delivered by
Manning, C. J.
The succession of S. M. Hyams is insolvent and is administered by Lemée as syndic, who filed the final account of his gestión in August, 1877. The Laplace heirs, claiming to be judgment creditors of the deceased, opposed its homologation. The parish judge is the husband of one of the opponents, and recused himself because of interest, and selected a lawyer to try the case, who accordingly heard and determined the contestation. Exception vyas made to the right of the parish judge to select a lawyer to act as judge ad hoc, when the ground of recusation was personal interest. The exception is good.
*461The judge selects a lawyer to try a case in which he maybe recused, when he is not personally interested in the matter in contestation. Const, art. 90. When the wife of the judge is a party to the cause, he is personally interested sufficiently to deprive him of the power to select a lawyer to try it. And we do not choose to put this inability on the ground that the legal presumption of a community of acquets between the spouses exists, for it would be the same if the judge and his wife were separate in property, but rather on the ground that if the phraseology of the constitution left the question doubtful, we will in construing it incline to the side of good morals and decency, and hold that the constitution did not intend that a shadow should be thrown over the fair face of justice by interposing a suspicious object between it and the light of impartial truth.
The whole proceedings now before us are coram nonjuclice. Therefore
It is ordered and decreed that the judgment appealed from is reversed, and the cause is remanded for trial, the appellees paying costs of appeal.